 

[usmlogo.jpg] EXHIBIT 10.4

 

2005 LONG-TERM INCENTIVE PLAN

_____ RESTRICTED STOCK UNIT AWARD AGREEMENT

United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to

<<NAME>>  (the “Employee”) as of _______ (the “Grant Date”), pursuant to the
provisions of the

United States Cellular Corporation 2005 Long-Term Incentive Plan, as amended
(the “Plan”), a Restricted Stock Unit Award (the “Award”) with respect to <<# OF
SHARES>> shares of Stock, upon and subject to the restrictions, terms and
conditions set forth below.  Capitalized terms not defined herein shall have the
meanings specified in the Plan.

 

1.   Award Subject to Acceptance of Award Agreement

 

The Award shall become null and void unless the Employee accepts this Award
Agreement by executing it in the space provided at the end hereof and returning
it to the Company.

 

2.   Restriction Period and Forfeiture

 

(a)  In General.  Except as otherwise provided in this Award Agreement, the
Award shall become nonforfeitable and the Restriction Period with respect to the
Award shall terminate on the third annual anniversary of the Grant Date (the
“Three-Year Anniversary Date”), provided that the Employee remains continuously
employed by or of service to the Employers and Affiliates until the Three-Year
Anniversary Date.  Within sixty (60) days following the Three-Year Anniversary
Date, the Company shall issue to the Employee in a single payment the shares of
Stock subject to the Award on the Three-Year Anniversary Date.

 

(b)  Death.  If the Employee has a Separation from Service prior to the
Three-Year Anniversary Date by reason of death, then on the date of the
Employee’s death the Award shall become nonforfeitable and the Restriction
Period with respect to the Award shall terminate.  Within sixty (60) days
following the date of the Employee’s death, the Company shall issue to the
Employee’s designated beneficiary in a single payment the shares of Stock
subject to the Award.

 

(c)  Disability.  If the Employee has a Separation from Service prior to the
Three-Year Anniversary Date by reason of Disability, then on the date of the
Employee’s Separation from Service the Award shall become nonforfeitable and the
Restriction Period with respect to the Award shall terminate.  The Company shall
issue the shares of Stock subject to the Award in a single payment within sixty
(60) days following the date of the Employee’s Separation from Service;
provided, however, that if the Award is subject to section 409A of the Code, and
if the Employee is a Specified Employee as of the date of his or her Separation
from Service, then such payment shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee’s
Separation from Service occurs (or, if earlier, the calendar month following the
calendar month of the Employee’s death).

 

(d)  Retirement at or after Attainment of Age 66.  If the Employee has a
Separation from Service on or after January 1, <<CALENDAR YEAR FOLLOWING
CALENDAR YEAR OF GRANT>> but prior to the Three-Year Anniversary Date by reason
of retirement at or after attainment of age 66, then on the date of the
Employee’s Separation from Service the Award shall become nonforfeitable and the
Restriction Period with respect to the Award shall terminate.  The Company shall
issue the shares of Stock subject to the Award in a single payment within sixty
(60) days following the date of the Employee’s Separation from Service;
provided, however, that if the Award is subject to section 409A of the Code, and
if the Employee is a Specified Employee as of the date of his or her Separation
from Service, then such payment shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee’s
Separation from Service occurs (or, if earlier, the calendar month following the
calendar month of the Employee’s death).  If the Employee has a Separation from
Service prior to January 1, <<CALENDAR YEAR FOLLOWING CALENDAR YEAR OF GRANT>>
by reason of retirement at or after attainment of age 66, then on the date of
the Employee’s Separation from Service the

 

--------------------------------------------------------------------------------

 

[x1x1.jpg]

 

Award shall be forfeited and shall be canceled by the Company.

 

(e)  Other Separation from Service.  If the Employee has a Separation from
Service prior to the Three-Year Anniversary Date for any reason other than
death, Disability or retirement at or after attainment of age 66 (including if
the Employee has a Separation from Service prior to the Three-Year Anniversary
Date by reason of the Employee’s negligence or willful misconduct, as determined
by the Company in its sole discretion, irrespective of whether such separation
occurs on or after the Employee attains age 66), then on the date of the
Employee’s Separation from Service the Award shall be forfeited and shall be
canceled by the Company.

 

(f)  Forfeiture of Award upon Competition or Misappropriation of Confidential
Information.  Notwithstanding any other provision herein, if the Employee (i)
enters into competition with an Employer or other Affiliate or (ii)
misappropriates confidential information of an Employer or other Affiliate, as
determined by the Committee or the Company in its sole discretion, then on the
date of such competition or misappropriation the Award shall be forfeited and
shall be canceled by the Company.  For purposes of the preceding sentence, the
Employee shall be treated as entering into competition with an Employer or other
Affiliate if the Employee (i) directly or indirectly, individually or in
conjunction with any person, firm or corporation, has contact with any customer
of an Employer or other Affiliate or any prospective customer which has been
contacted or solicited by or on behalf of an Employer or other Affiliate for the
purpose of soliciting or selling to such customer or prospective customer any
product or service, except to the extent such contact is made on behalf of an
Employer or other Affiliate; (ii) directly or indirectly, individually or in
conjunction with any person, firm or corporation, becomes employed in the
business or engages in the business of providing wireless products or services
in any geographic territory in which an Employer or other Affiliate offers such
products or services or has plans to do so within the next twelve months or
(iii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate.  The
Employee shall be treated as misappropriating confidential information of an
Employer or other Affiliate if the Employee (i) uses confidential information
(as described below) for the benefit of anyone other than an Employer or such
Affiliate, as the case may be, or discloses the confidential information to
anyone not authorized by an Employer or such Affiliate, as the case may be, to
receive such information, (ii) upon termination of employment or service, makes
any summaries of, takes any notes with respect to or memorizes or takes any
confidential information or reproductions thereof from the facilities of an
Employer or other Affiliate or (iii) upon termination of employment or service
or upon the request of an Employer or other Affiliate, fails to return all
confidential information then in the Employee's possession.  "Confidential
information" shall mean any confidential and proprietary drawings, reports,
sales and training manuals, customer lists, computer programs and other material
embodying trade secrets or confidential technical, business, or financial
information of an Employer or other Affiliate.

 

Employee acknowledges and agrees that the Award, by encouraging stock ownership
and thereby increasing an employee’s proprietary interest in the Company’s
success, is intended as an incentive to participating employees to remain in the
employ of an Employer or other Affiliate.  Employee acknowledges and agrees that
this Section 2(f) is therefore fair and reasonable, and not a penalty.

 

3.   Change in Control

 

(a)  (1)  Notwithstanding any provision in the Plan or in this Award Agreement,
in the event of a Change in Control, the Board may, but shall not be required
to, make such adjustments to the Award as it deems appropriate, including,
without limitation, (i) causing the Award immediately to become nonforfeitable;
(ii) to the extent permitted by section 409A of the Code, causing the
Restriction Period with respect to the Award to immediately terminate and
payment of the Award to occur within sixty (60) days following the occurrence of
the Change in Control (the “Change in Control Payment Period”) or (iii) to the
extent permitted under section 409A of the Code, electing that the Award be
surrendered to the Company by the holder thereof, that the Award be immediately
canceled by the Company and that the holder of the Award receive, within the
Change in Control Payment Period, a cash payment from the Company in an amount

 

--------------------------------------------------------------------------------

 

[x2x0.jpg]

 

equal to the number of shares of Stock then subject to the Award, multiplied by
the greater of (x) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (y) the
Fair Market Value of a share of Stock on the date of the occurrence of the
Change in Control.

 

(2)  In the event of a Change in Control pursuant to Section (b)(3) or (4) below
in connection with which the holders of Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, the Board may, but
shall not be required to, substitute for each share of Stock available under the
Plan, whether or not then subject to an outstanding award, the number and class
of shares into which each outstanding share of Stock shall be converted pursuant
to such Change in Control.

 

(3)  Any adjustment or substitution pursuant to this Section 3(a) shall be made
by the Board in compliance with the requirements of section 409A of the Code (to
the extent applicable thereto).

 

(b)  For purposes of the Plan and this Award Agreement, a “Change in Control”
shall mean:

 

(1)  the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act, of 25% or more of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally on matters (without regard to the election of
directors) (the “Outstanding Voting Securities”), excluding, however, the
following:  (i) any acquisition directly from the Company or an Affiliate
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 3(b), or (v) any acquisition by the following persons:  (A) LeRoy
T. Carlson or his spouse, (B) any child of LeRoy T. Carlson or the spouse of any
such child, (C) any grandchild of LeRoy T. Carlson, including any child adopted
by any child of LeRoy T. Carlson, or the spouse of any such grandchild, (D) the
estate of any of the persons described in clauses (A)-(C), (E) any trust or
similar arrangement (including any acquisition on behalf of such trust or
similar arrangement by the trustees or similar persons) provided that all of the
current beneficiaries of such trust or similar arrangement are persons described
in clauses (A)-(C) or their lineal descendants, or (F) the voting trust which
expires on June 30, 2035, or any successor to such voting trust, including the
trustees of such voting trust on behalf of such voting trust (all such persons,
collectively, the “Exempted Persons”);

 

(2)  individuals who, as of February 22, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to February 22, 2005, and whose election or nomination for election
by the Company's stockholders was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board, shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

 

(3)  consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company’s
assets) which are entitled to vote generally on

 

--------------------------------------------------------------------------------

 

[usmlogo.jpg]

 

matters (without regard to the election of directors), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons:  (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 25% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

 

(4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company. 

 

4.   Additional Terms and Conditions of Award

 

4.1.  Transferability of Award.  Except pursuant to a beneficiary designation
effective on the Employee's death, the Award may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Award, the Award and all rights hereunder
shall immediately become null and void.

 

By accepting the Award, the Employee agrees that if all beneficiaries designated
on a form prescribed by the Company predecease the Employee or, in the case of
corporations, partnerships, trusts or other entities which are designated
beneficiaries, are terminated, dissolved, become insolvent or are adjudicated
bankrupt prior to the date of the Employee’s death, or if the Employee fails to
designate a beneficiary on a form prescribed by the Company, then the Employee
hereby designates the following persons in the order set forth herein as the
Employee’s beneficiary or beneficiaries:  (i) the Employee’s spouse, if living,
or if none, (ii) the Employee’s then living descendants, per stirpes, or if
none, (iii) the Employee’s estate.

 

4.2.  Investment Representation.  The Employee hereby represents and covenants
that (a) any shares of Stock acquired upon the lapse of restrictions with
respect to the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the "Securities Act"), unless such acquisition has been registered
under the Securities Act and any applicable state securities law; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of acquisition of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable.  As a condition precedent to the
issuance or delivery to the Employee of any shares subject to the Award, the
Employee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.

 

4.3.  Tax Withholding.  The Employee timely shall pay to the Company such amount
as the Company may be required, under all applicable federal, state, local or
other laws or regulations, to withhold and pay over as income or other
withholding taxes (the "Required Tax Payments") with respect to the Award.  The
Employee may elect to satisfy his or her obligation to advance the Required Tax
Payments by (a) authorizing the Company to withhold whole shares of Stock which
otherwise would be delivered to the Employee pursuant to the Award, having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with the Award or (b) delivery to the Company
of previously-owned whole shares of Stock, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Award.  Shares of Stock to be withheld or delivered may not
have an aggregate Fair Market Value in excess of the amount determined by

 

--------------------------------------------------------------------------------

 

[x4x0.jpg]

 

applying the minimum statutory withholding rate.  Any fraction of a share of
Stock which would be required to pay the Required Tax Payments shall be
disregarded and the remaining amount due shall be paid in cash by the Employee. 
The Employee agrees that if by the pay period that immediately follows the date
that the Restriction Period with respect to the Award terminates, no cash
payment attributable to any such fractional share shall have been received by
the Company, then the Employee hereby authorizes the Company to deduct such cash
payment from any amount payable by the Company or any Affiliate to the Employee,
including without limitation any amount payable to the Employee as salary or
wages. 

 

Notwithstanding the foregoing provisions of this Section 4.3, an Employee shall
satisfy his or her obligation to advance employment taxes owed prior to the date
that the Restriction Period with respect to the Award terminates, if any, by a
cash payment to the Company, and the Employee hereby authorizes the Company to
deduct such cash payment from any amount payable by the Company or any Affiliate
to the Employee, including without limitation any amount payable to the Employee
as salary or wages. 

The Employee agrees that the authorizations set forth in this Section 4.3 may be
reauthorized via electronic means determined by the Company.  The Employee may
revoke these authorizations by written notice to the Company prior to any such
deduction.

 

4.4.  Award Confers No Rights as a Stockholder.  The Employee shall not be
entitled to any privileges of ownership with respect to the shares of Stock
subject to the Award unless and until the restrictions on the Award lapse and
the Employee becomes a stockholder of record with respect to such shares.

 

4.5.  Adjustment.  In the event of any conversion, stock split, stock dividend,
recapitalization, reclassification, reorganization, merger, consolidation,
combination of shares in a reverse stock split, exchange of shares, liquidation,
spin-off or other similar change in capitalization or event, or any distribution
to holders of Stock other than a regular cash dividend, the number and class of
shares of Stock subject to the Award shall be appropriately and equitably
adjusted by the Committee.  Such adjustment shall be final, binding and
conclusive.  If such adjustment would result in a fractional share being subject
to the Award, the Company shall pay the holder of the Award, on the date that
the shares with respect to the Award are issued, an amount in cash determined by
multiplying (i) the fraction of such share (rounded to the nearest hundredth) by
(ii) the Fair Market Value of a share on the date that the Restriction Period
with respect to the Award terminates.

 

4.6.  Compliance with Applicable Law.  The Award is subject to the condition
that if the listing, registration or qualification of the shares of Stock
subject to the Award upon any securities exchange or under any law, the consent
or approval of any governmental body or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the issuance or
delivery of shares, such shares may not be issued or delivered, in whole or in
part, unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company.  The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

 

4.7.  Delivery of Shares.  On the date of payment of the Award, the Company
shall deliver or cause to be delivered to the Employee the shares of Stock
subject to the Award.  The Company may require that the shares of Stock
delivered pursuant to the Award bear a legend indicating that the sale, transfer
or other disposition thereof by the Employee is prohibited except in compliance
with the Securities Act of 1933, as amended, and the rules and regulations
thereunder.  The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, except as otherwise provided in
Sections 4.3 and 5.4.

 

4.8.  Award Confers No Rights to Continued Employment or Service.  In no event
shall the granting of the Award or the acceptance of this Award Agreement and
the Award by the Employee give or be deemed to give the Employee any right to
continued employment by or service with the Company or any of its subsidiaries
or affiliates.

 

 

--------------------------------------------------------------------------------

 

[x5x0.jpg]

 

4.9.  Decisions of Committee.  The Committee shall have the right to resolve all
questions which may arise in connection with the Award.  Any interpretation,
determina­tion or other action made or taken by the Committee regarding the Plan
or this Award Agreement shall be final, binding and conclusive.

 

4.10.  Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Stock, the full number of shares
subject to the Award from time to time.

 

4.11.  Award Agreement Subject to the Plan.  This Award Agreement is subject to
the provisions of the Plan, as it may be amended from time to time, and shall be
interpreted in accordance therewith.  The Employee hereby acknowledges receipt
of a copy of the Plan. 

 

4.12  Award Subject to Clawback.  The Award and any shares of Stock delivered
pursuant to the Award are subject to forfeiture, recovery by the Company or
other action pursuant to any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

 

5.   Miscellaneous Provisions

 

5.1.  Successors.  This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Employee, acquire any rights hereunder.

 

5.2.  Notices.  All notices, requests or other communications provided for in
this Award Agreement shall be made in writing either (a) by actual delivery to
the party entitled thereto, (b) by mailing in the United States mails to the
last known address of the party entitled thereto, via certified or registered
mail, postage prepaid and return receipt requested, (c) by electronic mail,
utilizing notice of undelivered electronic mail features or (d) by telecopy with
confirmation of receipt.  The notice, request or other communication shall be
deemed to be received (a) in case of delivery, on the date of its actual receipt
by the party entitled thereto, (b) in case of mailing by certified or registered
mail, five days following the date of such mailing, (c) in case of electronic
mail, on the date of mailing but only if a notice of undelivered electronic mail
is not received or (d) in case of telecopy, on the date of confirmation of
receipt. 

 

5.3.  Governing Law.  The Award, this Award Agreement and all determinations
made and actions taken pursuant thereto, to the extent otherwise not governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without regard to
principles of conflicts of laws.

 

5.4  Compliance with Section 409A of the Code.  It is intended that this Award
Agreement and the Plan be exempt from the provisions of section 409A of the
Code  to the maximum extent permissible under law.  To the extent section 409A
of the Code applies to this Award Agreement and the Plan, it is intended that
this Award Agreement and the Plan comply with the provisions of section 409A of
the Code.  This Award Agreement and the Plan shall be administered and
interpreted in a manner consistent with this intent.  In the event that this
Award Agreement or the Plan does not comply with section 409A of the Code (to
the extent applicable thereto), the Company shall have the authority to amend
the terms of this Award Agreement or the Plan (which amendment may be
retroactive to the extent permitted by section 409A of the Code and may be made
by the Company without the consent of the Employee) to avoid taxes and other
penalties under section 409A of the Code, to the extent possible. 
Notwithstanding the foregoing, no particular tax result for the Employee with
respect to any income recognized by the Employee in connection with this Award
Agreement is guaranteed, and the Employee solely shall be responsible for any
taxes, penalties, interest or other losses or expenses incurred by the Employee
under section 409A of the Code in connection with this Award Agreement.

 

--------------------------------------------------------------------------------

 

[x6x0.jpg]  

 

 

 

5.5  Counterparts.  This Award Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument. 

 

 

 

UNITED STATES CELLULAR CORPORATION     By:     Mary N. Dillon
President and CEO

                                                                       

                                                                                 

Accepted this         day of

 

                         , 20     .

 

 

____________________________________

Employee

 

 

--------------------------------------------------------------------------------